Citation Nr: 0311241	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-16 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for scoliosis of the 
thoracic and lumbar segments of the spine, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
September 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

When the veteran's claim was before the Board in December 
2001, it was remanded for additional development and for 
consideration of service connection for additional 
disabilities of the lumbosacral and thoracic segments of the 
spine.  The case was again remanded in November 2002 for RO 
consideration of service connection for additional 
disabilities of the lumbosacral and thoracic segments of the 
spine.  By a rating decision of December 2002 the RO denied 
entitlement to service connection for disabilities of the 
lumbosacral and thoracic segments of the spine, other than 
scoliosis.  The veteran's case was returned to the Board in 
May 2003 for further appellate consideration of the issue of 
entitlement to an increased rating for scoliosis.


REMAND

In May 2003 the veteran's representative submitted a notice 
of disagreement with the December 2002 rating decision which 
denied service connection for additional disabilities (other 
than scoliosis) of the thoracic and lumbosacral segments of 
the spine.  The record does not reflect that the veteran has 
been provided with a statement of the case in response to 
this notice of disagreement.  Because the notice of 
disagreement has placed the issue in appellate status, the 
matter must be remanded for the RO to issue a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Moreover, the foregoing service connection claims are 
inextricably intertwined with the increased rating claim on 
appeal.  Therefore, it would be premature for the Board to 
adjudicate the increased rating claim at this time.  

The Board further notes that the currently assigned 
evaluation of 30 percent for scoliosis of the thoracic and 
lumbar segments of the spine is based on the presence of 
unfavorable ankylosis of the thoracic spine.  The 30 percent 
rating does not contemplate disability of the lumbar spine.  
The lumbar component of the disability should be separately 
rated under criteria applicable to the lumbar spine.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should undertake any further 
action it determines is required to 
comply with the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) and the 
regulations implementing it.  

2.  Then, the RO should assign a separate 
rating for the lumbar component of the 
veteran's service-connected scoliosis, 
issue a statement of the case on the 
issue of entitlement to service 
connection for additional disabilities of 
the lumbar and thoracic segments of the 
spine, and issue a supplemental statement 
of the case on the issues of entitlement 
to increased ratings for the service-
connected disabilities of the thoracic 
and lumbar segments of the spine.  The RO 
should also inform the veteran of the 
requirements to perfect an appeal with 
respect to the new service connection 
issues addressed in the statement of the 
case.

3.  Thereafter, the veteran and his 
representative should be afforded an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for further appellate action, if 
otherwise in order.  All issues properly 
in appellate status should be returned to 
the Board at the same time.

No action is required of the veteran until he is otherwise 
notified by the RO.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




